Title: Jean Luzac to John Adams: A Translation, 27 September 1780
From: Luzac, Jean
To: Adams, John


      
       Sir
       Leyden, 27 September 1780
      
      Our sincere thanks for your kindness in sending us several interesting documents. I have the honor to send you back a few, and of asking your permission to keep the rest for a few more days, because I did not have enough time to copy them all at once, and I intend to use them as space will permit. The two Philadelphia letters have already been copied, but I was unable to publish their extracts. I hope that you will approve of the use I have made of these various pieces and that the information they contain will help rid Europe of a few of its misconceptions as to the state of things.
      I had a copy made of the pamphlet you gave me for the press, and I am expecting that it will go to print next week.
      I have the honor to be, with utmost respect, sir, your excellency’s very humble and very obedient servant,
      
       J: Luzac
      
     